PER CURIAM.
We affirm appellant’s conviction and find any error in the admission of evidence to be harmless. State v. DiGuilio, 491 So.2d 1129 (Fla.1986). We agree with appellant that the state failed to prove the costs of prosecution which were subsequently taxed against appellant. We remand with directions to strike these costs, but without prejudice to the state to seek imposition of costs in its discretion upon proper notice *642and hearing within a reasonable time after remand.
ANSTEAD, HERSEY and WARNER, JJ., concur.